com tye : CRIMINAL COMPLAINT

ie

 

 

 

om _* * ’ e e
* | United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
V.
Christopher B Gordon; DOB: 1983; United States MAGISTRAT# BCAS
Jaimie Monique Zazueta; DOB: 1982; United States 1g 07 4 9 4 M J

 

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii), 1324(a)(1)(A)(v)(), & 1324(a)(1)(B)(i); 1325; 18
USC § 2

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about July 22, 2019, at or near Tombstone, in the District of Arizona, Christopher B
Gordon and Jaimie Monique Zazueta , named herein as defendants and conspirators, did knowingly and
intentionally combine, conspire, confederate, and agree with each other and other persons, known and unknown, to
transport and harbor certain illegal aliens, including Jossimar Gonzalo Barillas-Santos, Juan Toxqui-Tlelo, Jose
Antonio Jimenez-Almanza, Walter Perez-Ramirez, Lesmy Andreina Velasquez-Barrientos, and Gabriel Diaz-
Gomez, and did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections

1324(a)(1)(A)(ii); 1324(a)(1)(A)(v) (1) and 1324(a)(1)(B)(i).

COUNT 2 (Misdemeanor) On or about July 22, 2019, at or near Tombstone, in the District of Arizona, Christopher
B Gordon and Jaimie Monique Zazueta , did unlawfully aid and abet certain illegal aliens, including Jossimar
Gonzalo Barillas-Santos, Juan Toxqui-Tlelo, Jose Antonio Jimenez-Almanza, Walter Perez-Ramirez, Lesmy
Andreina Velasquez-Barrientos, and Gabriel Diaz-Gomez, to elude examination and inspection by Immigration
Officers of the United States of America; in violation of Title 8, United States Code, Section 1325 and Title 18,
United States Code, Section 2.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 22, 2019, at or near Tombstone, in the District of Arizona, United States Border Patrol Agents
(BPA) encountered a 2008 Nissan Armanda at the SR-80 immigration checkpoint. The driver was identified as
Jaimie Monique Zazueta and the front seat passenger as Christopher B Gordon, both United States Citizens. BPA
questioned the six rear seat passengers as to their citizenship and determined that they were citizens of Mexico and
were in the United States illegally. BPA identified the rear passengers as Jossimar Gonzalo Barillas-Santos, Juan
Toxqui-Tlelo, Jose Antonio Jimenez-Almanza, Walter Perez-Ramirez, Lesmy Andreina Velasquez-Barrientos, and
Gabriel Diaz-Gomez. Record checks revealed that the vehicle was registered to both Zazueta and Gordon.

Material witnesses Barillas-Santos, Toxqui-Tlelo, Jimenez-Almanza, Perez-Ramirez, Velasquez-Barrientos, and
Diaz-Gomez stated that the smuggling arrangements were made by them, family members, or friends in exchange
for money. Barillas stated he crossed the International Boundary Fence and walked to a church where he asked for
help. Barillas stated he and his wife were picked up by a red vehicle at an unknown location. Barillas described the
driver as a fat, white female. The driver did not say anything to him during the trip. Barillas stated he rode in the
vehicle for about two hours and claimed the vehicle did not stop anywhere. Toxqui stated he was picked up by a grey
vehicle and described the driver as being a short, bald male. Toxqui stated he never heard or saw the driver use the

phone during the one hour trip.
Cantinnead an hack

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Jossimar Gonzalo Barillas-Santos, Juan Toxqui-Tlelo, Jose
Antonio Jimenez-Almanza, Walter Perez-Ramirez, Lesmy Andreina Velasquez-Barrientos, and Gabriel Diaz-Gomez

 

 

 

 

  

DETENTION REQUESTED . SIGNAT F COMPLAINANT
COMPLAINT REVIEWED by AUSA RW/ri .
Being duly sworn, I declare that the foregoing is OFFICIAL TITLE & NAME:
true and correct to the best of my knowledge. U.S. Border Patrol Agent
Sworn to before me and subscribed i in my presence.
SIGNATURE OF MAGISTRATE SBBGi ane 7, Y Kakean DATE

pf July 23, 2019

 

 

 

1) See Federal rules of Chimthal Procedure Rules 3 and 54

 

 

 
Continued from front.

7

Perez stated he was to meet up with a dark SUV possibly a Nissan Armanda. Perez stated the driver and passenger
were the same individuals arrested with them at the immigration checkpoint, later identified as Zazueta and Gordon.
Perez stated they stopped at a Domino’s Pizza and picked up one individual. Then, they stopped at another location to
pick up two additional individuals. Perez stated the driver was continuously on the phone and on her GPS. Perez stated
the driver was nervous and he could hear the front seat passenger telling her she needed to come to a complete stop at
a stop sign. Jimenez stated he was taken to Pizza Hut where he observed a female driver outside of a dark colored
SUV. Jimenez stated the driver opened the door for him and told him to get in. Jimenez stated there was a male front
passenger and five other individuals already inside.
